FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

John G. Johnson, Jr. (“Executive”) and Foamex International Inc., a Delaware
corporation and its primary operating subsidiary Foamex L.P. (together with
their subsidiaries, successors and assigns, collectively the “Company”), hereby
enter into this First Amendment to Employment Agreement.

WHEREAS, Executive and Company are parties to an employment agreement, dated
April 16, 2007 (the “Employment Agreement”); and

WHEREAS, the Company and Executive wish to continue Executive’s employment as
Chief Executive Officer of the Company with such changes to the Employment
Agreement as are set forth herein; and

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and in the Employment Agreement, it is agreed that the Employment
Agreement shall be amended as follows:

1.

Section 3.1(b) of the Employment Agreement is amended and restated as follows:

“Benefits. Executive shall participate during the Term in such 401(k), pension,
supplemental executive retirement plan, life insurance, health, disability and
major medical insurance plans, and in such other senior executive officer
benefit and perquisite plans, programs or policies, as may be maintained from
time to time by the Company or its affiliates during the Term, in each case on a
basis no less favorable to Executive than the basis generally provided to other
similarly-situated senior executive officers of the Company and subject to the
terms and provisions of such plans, programs or policies. During the Term, the
Company shall pay Executive a car allowance of $1,200 per month. To the extent
practicable, the Company will provide Executive with a single life annuity
benefit of $1,966 per month (or equivalent annuity options) in respect of
Executive’s prior service with the Company. Such payments shall be made at the
same time as all other pension plan payments are made.”

2.         In Section 3.1(d) of the Employment Agreement, in line 10, delete the
words “thirty (30) days” and insert the words “one-hundred twenty (120) days”.

IN WITNESS WHEREOF, each of the parties hereto has duly executed this First
Amendment to Employment Agreement on July 20, 2007.

FOAMEX INTERNATIONAL INC.

 

 

By:

/s/ Gregory J. Christian

 

Name:

Gregory J. Christian

 

Title:

President

 

/s/ John G. Johnson, Jr.

John G. Johnson, Jr.

 

 